UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2010 ALLIANCE FIBER OPTIC PRODUCTS, INC.(Exact name of registrant as specified in its charter) Delaware 0-31857 77-0554122 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 275 Gibraltar Drive, Sunnyvale, California 94089 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 736-6900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. On July 22, 2010, Alliance Fiber Optic Products, Inc. issued a press release announcing its financial results for the quarter ended June 30, 2010. A copy of the earnings release is furnished herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. Exhibit Description 99.1 Press Release dated July 22, 2010 announcing second quarter 2010 results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 22, 2010 ALLIANCE FIBER OPTIC PRODUCTS, INC. By /s/ Anita K. Ho Name: Anita K. Ho Title: Acting Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated July 22, 2010 announcing second quarter 2010 results.
